                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 DENNIS JAMES PECK,

                        Plaintiff,
                                                        Case No. 17-CV-1800-JPS
 v.

 JACKIE PITTERLE, MERCY
 MAHAGA, and UNKNOWN                                                     ORDER
 MOBILE X-RAY EMPLOYEES,

                        Defendants.


       On March 5, 2018, this Court screened the operative pro se complaint

and allowed Plaintiff to proceed on a claim of deliberate indifference to a

serious medical need in violation of his Eighth Amendment rights. (Docket

#20).1 On October 25, 2018, Nurses Jackie Pitterle (“Pitterle”) and Mercy

Mahaga (“Mahaga”) (collectively “Defendants”) moved for summary

judgment. (Docket #41). The Court allowed Plaintiff an extension of time to

oppose the motion. (Docket #50). That motion is now fully briefed. For the

reasons explained below, Defendants’ motion for summary judgment will

be granted, and the case will be dismissed.

1.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a



       1The Court ordered Plaintiff to amend his pleadings to identify the unknown x-
ray employee defendant by June 18, 2018. (Docket #28). However, Plaintiff’s amended
complaint naming the x-ray technicians was rejected. (Docket #39). Accordingly, the
unknown mobile x-ray employee defendant must be dismissed from this action.
matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the nonmovant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the court that her case is

convincing, she need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       On November 13, 2017, Plaintiff injured his left ring finger in an

unprovoked altercation with another inmate at the Milwaukee County Jail

(“MCJ”). Pitterle responded to the call for emergency services, and

conducted an urgent care assessment during which she examined Plaintiff’s

finger and took his vitals. She determined that Plaintiff had possible trauma

to his finger. Pitterle was not empowered to prescribe medication or order

diagnostic testing, so she informed Mahaga of her findings. Mahaga also

conducted an examination of Plaintiff’s finger and observed it to be

swollen, bleeding, and tender, with a limited range of motion. Based on

this, Mahaga ordered two x-rays of Plaintiff’s hand in order to determine

whether it was broken, and Plaintiff was taken to the clinic for further


                                  Page 2 of 7
attention. Pitterle had no further interaction with Plaintiff, and no further

involvement in his treatment or care.

       While Mahaga and Plaintiff waited for the x-ray technician, Mahaga

prescribed 30 days of ibuprofen to treat the swelling and pain in Plaintiff’s

hand. Plaintiff’s x-rays were taken, and a radiologist interpreted them that

day. The radiologist concluded that Plaintiff’s finger was not broken.

Mahaga reviewed the radiologist’s findings and ruled out any other injures

or dislocations. Plaintiff took the ibuprofen that Mahaga prescribed for 10

days, and did not report any issues until November 17, 2017, when he

complained to Nurse Harline Gray (“Gray”) that he was unable to move or

feel his finger. Gray reported the complaint to Mahaga, but Mahaga did not

order any changes in treatment because Plaintiff’s condition appeared the

same as it was on November 13, 2017, when she and the radiologist ruled

out fracture.

       On November 23, 2017, Plaintiff complained to Nurse Tanya

Chiaspusio (“Chiaspusio”) of pain to his left ring and pinkie finger.

Chiaspusio noted that his left middle finger was tender, swollen, and had

no range of motion. She wrapped the finger and told Plaintiff to elevate it

when possible, then reported the status of Plaintiff’s injury to Mahaga. In

light of this report, and given the apparent lack of bone injury, Mahaga

began to suspect an infection and prescribed a round of antibiotics.

Following this prescription, Mahaga had no further involvement in

Plaintiff’s treatment and care.

       On November 24, 2017, Nurse Nichole Giuli (“Giuli”) observed that

Plaintiff’s finger was still swollen and warm, but did not observe any

redness or open wounds. His temperature was normal. Giuli advised

Plaintiff to complete the round of antibiotics, and wrapped the finger. On


                                  Page 3 of 7
November 25, 2017, Giuli again provided care to Plaintiff’s finger, but this

time noticed that not only had his condition not improved, but his

temperature had increased as well. Giuli spoke with Nurse Alyssa Sekaldo

(“Sekaldo”) about Plaintiff’s deteriorating condition. Sekaldo ordered

additional medication to control the redness, swelling, and potential

infection, and scheduled a medical appointment for November 27, 2017.

Giuli wrapped the finger again.

      On November 29, 2017, Plaintiff received a second set of x-rays of his

left hand. Again, the radiologist found no fracture or bone issues. On

December 8, 2017, Plaintiff received a third set of x-rays of his left hand.

This time, the radiologist found that one of his middle finger joints was

dislocated. Plaintiff was referred to a hand specialist and received surgery

to correct the dislocation. Based on these events, Plaintiff complains that

Mahaga and Pitterle incorrectly diagnosed him and withheld appropriate

medical attention.

3.    ANALYSIS

      Prisoners are entitled to a minimal level of healthcare while in

custody. Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016). The Eighth

Amendment is violated when the prisoner shows that they “suffered from

an objectively serious medical condition,” and that “the individual

defendant was deliberately indifferent to that condition.” Id. at 728. The

Gayton case neatly summarizes the claim:

                    [T]he plaintiff must show that: (1) [he]
             had an objectively serious medical condition; (2)
             the defendants knew of the condition and were
             deliberately indifferent to treating h[im]; and (3)
             this indifference caused h[im] some injury. An
             objectively serious medical condition is one that
             has been diagnosed by a physician as


                                  Page 4 of 7
              mandating treatment or one that is so obvious
              that even a lay person would perceive the need
              for a doctor’s attention. A medical condition
              need not be life-threatening to be serious;
              rather, it could be a condition that would result
              in further significant injury or unnecessary and
              wanton infliction of pain if not treated.
                      With     regard    to    the     deliberate
              indifference prong, the plaintiff must show that
              the official acted with the requisite culpable
              state of mind. This inquiry has two components.
              The official must have subjective knowledge of
              the risk to the inmate’s health, and the official
              also must disregard that risk. Evidence that the
              official acted negligently is insufficient to prove
              deliberate indifference. Rather, “deliberate
              indifference” is simply a synonym for
              intentional or reckless conduct, and that
              “reckless” describes conduct so dangerous that
              the deliberate nature of the defendant’s actions
              can be inferred. Simply put, an official must
              both be aware of facts from which the inference
              could be drawn that a substantial risk of serious
              harm exists, and he must also draw the
              inference. Even if a defendant recognizes the
              substantial risk, he is free from liability if he
              responded reasonably to the risk, even if the
              harm ultimately was not averted.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (citations and quotations

omitted). In sum, “deliberate indifference means actual, personal

knowledge of a serious risk, coupled with the lack of any reasonable

response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir. 2018).

       Plaintiff does not dispute that he received medical care from MCJ

medical staff for his injured finger. However, he contends that the x-ray

technicians, who the Court declined to allow Plaintiff to include for reasons



                                 Page 5 of 7
explained in its prior order, erred when evaluating the first and second sets

of x-rays. See (Docket #39). Plaintiff further argues that “a visual evaluation

to [his] injury would have shown a clear indication of an osseous lesion and

dislocation. . .that Milwaukee County Jail’s medical staff deliberately

ignored,” but he has been unable to acquire photographs that were taken

of the injury, which he claims corroborate his account. (Docket #52 at 5).

       Essentially, Plaintiff argues that his injury was so obvious that

Pitterle and Mahaga must have been deliberately indifferent to it. However,

Plaintiff has provided no evidence of the obviousness of his injury. More

importantly, even if he had provided evidence that the injury was obvious,

the uncontroverted facts suggest that neither Pitterle nor Mahaga

responded unreasonably to Plaintiff’s complaints. To the contrary, the facts

are that Pitterle conducted an examination of Plaintiff’s hand and, upon

observing injury, immediately informed her superior, Mahaga. In turn,

Mahaga promptly ordered a set of x-rays, accompanied Plaintiff to the

clinic, reviewed the radiologist’s conclusions, and responded to later

reports of potential infection by prescribing a course of antibiotics. The

evidence demonstrates that Defendants took reasonable steps to ensure that

Plaintiff’s medical needs were met; there is no evidence by which a

reasonable jury could reach a contrary conclusion. Accordingly, the Court

must grant Defendants’ motion for summary judgment.

4.     CONCLUSION

       For the reasons stated above, Defendants’ motion for summary

judgment will be granted, and the case will be dismissed with prejudice.

       Accordingly,

       IT IS ORDERED that the unnamed X-Ray Employees be and the

same are hereby DISMISSED from this action;


                                 Page 6 of 7
      IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (Docket #41) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 6th day of June, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 7 of 7
